UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

CINTHIA THEVENIN, individually, and as
wife of EDSON THEVENIN, Decedent, and
as Administratrix of the Estate of EDSON
THEVENIN, and as mother and natural
guardian of Infant N.T. and as mother and
natural guardian of Infant Z.T,                           16-CV-1115(DJS)
                           Plaintiff,                     DECLARATION OF
                                                          MICHAEL ROSE
               –against–

THE CITY OF TROY and SERGEANT
RANDALL FRENCH,

                           Defendants.

          MICHAEL ROSE, an attorney admitted to practice in the courts of the United States

District Court for the Northern District of New York, declares the following, under the penalties

of perjury

          1.     I am a partner in the firm of Hach & Rose, LLP which together with the firm of

Harfenist Kraut & Perlstein, LLP, are attorneys for Plaintiff CINTHIA THEVENIN, who has

filed suit as in her capacity as administratrix of the Estate of EDSON THEVENIN, as well in her

capacity as wife of EDSON THEVEIN and mother and natural guardian of N.T. and Z.T. who

are EDSON THEVENIN’s children.

          2.     I am fully familiar with the facts and circumstances of this matter as set forth

herein.

          3.     This Declaration is submitted in opposition to Defendants’ letter application of

July 8, 2019 (DE 116) seeking to depose me in order to reveal the source who advised me of the

Defendants’ ISB report which had not been disclosed by Defendants in discovery.




                                                 1
       4.      Defendants’ application is at least the third attempt by defense counsel to seek my

deposition in the last two years.

       5.      As more thoroughly discussed in the letter brief which accompanies this

declaration, there is scant precedent to depose counsel of record for a party in a litigation.

       6.      Furthermore, the Defendants’ application is filled with wild accusations of

unethical conduct without any factual basis and is personally offensive.

       7.      Regardless, in order to dispel the Defendants’ specious concerns, I am submitting

this declaration to clarify that the source who called me about the ISB report stated to me that he

is not a Troy employee, nor is he employed by the Troy Police Department.

       8.      During my brief conversation with the source he did not provide me with any

substantive information about the ISB report and I was unaware of the ISB report’s findings

before the report was e-mailed by Defendants’ counsel at 5:15PM on Tuesday July 8th.

       9.      Lastly, as the source stated to me that he would like to remain anonymous, any

compelled disclosure of the identity would hinder my ability to effectively represent my client

and would effectively chill any attorney’s role as an advocate for their client.

Dated: Lake Success, New York
       July 12, 2019

                               By:       Michael Rose
                                         Michael Rose




                                                  2
